PER CURIAM.
C.E.P. pled no contest to the charge of possession of a controlled substance, reserving the right to appeal the denial of his motion to suppress evidence. The dispositive question is whether there was a founded suspicion to support an investigatory stop. Although there were ample grounds for an investigatory stop of other juveniles at the location who were consuming alcohol and interfering with traffic, C.E.P. was not observed to participate, or be about to participate, in such activities. As there was no reasonable suspicion to support the investigatory stop, the contraband seized as a result should have been suppressed. See Louis v. State, 589 So.2d 430, 431 (Fla. 3d DCA 1991); see also California v. Hodari D., 499 U.S. 621, 111 S.Ct. 1547, 113 L.Ed.2d 690 (1991). Based on the record presented, we conclude that the motion to suppress evidence should have been granted. Accordingly, the order under review is reversed and.the cause remanded for further proceedings consistent herewith.
Reversed and remanded.